Case 2:17-cr-20668-RHC-DRG ECF No. 374 filed 10/26/20          PageID.3469     Page 1 of 6




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

                     Plaintiff,

 v.                                                           Case No. 17-20668

 MARLON MCCALLUM,

                 Defendant.
 ________________________________/

 OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
                             RELEASE

        Defendant Marlon McCallum pleaded guilty to distribution of a controlled

 substance with a resulting death, 21 U.S.C. § 841(b)(1)(C). (ECF No. 168, PageID.382.)

 On June 4, 2019, the court sentenced him to seventy-eight months imprisonment. (ECF

 No. 327, PageID.1689.) His expected date of release is in July 2023. (ECF No. 373,

 PageID.3290.)

        Defendant has filed a “Motion for [C]ompassionate [R]elease.” (ECF No. 365.) He

 argues the health risks presented by the Coronavirus Disease (“COVID-19”) while

 incarcerated at FCI Cumberland justify a reduction in his sentence to time served. The

 government has filed a response. (ECF No. 373.) The court reviewed the record and

 does not find a hearing to be necessary. E.D. Mich. L.R. 7.1(f)(2). Defendant’s motion

 will be denied.

        A court may reduce a term of imprisonment if it determines “extraordinary and

 compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). The court

 must also weigh the sentencing factors provided under 18 U.S.C. § 3553(a) and
Case 2:17-cr-20668-RHC-DRG ECF No. 374 filed 10/26/20             PageID.3470     Page 2 of 6




 determine if a sentence reduction “is consistent with applicable policy statements issued

 by the Sentencing Commission.” Id.

        U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is

 the “applicable policy statement[]” with which courts must comply. 18 U.S.C. §

 3582(c)(1)(A). Section 1B1.13 of the Sentencing Guidelines explains that a defendant

 must “not [be] a danger to the safety of any other person or to the community” under 18

 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

 compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age

 of the Defendant,” “Family Circumstances,” and “Other Reasons.” U.S. Sentencing

 Guidelines Manual § 1B1.13. The category of “Other Reasons” requires a determination

 from the Director of the Bureau of Prisons (“BOP”) that “there exists in the defendant's

 case an extraordinary and compelling reason other than, or in combination with, the

 reasons” outlined in the other three categories. Id. § 1B1.13 cmt. n.1(D). The BOP has

 released Program Statement 5050.50 to guide its determination of extraordinary and

 compelling circumstances. 1 Federal Bureau of Prisons, U.S. Department of Justice,

 Program Statement 5050.50: Compassionate Release/Reduction in Sentence:

 Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (2019).




 1      After the passage of the First Step Act in 2018, district courts in the Sixth Circuit
 remain divided over whether only the BOP Director may determine if a defendant’s
 circumstances fall within the category of “Other Reasons.” Compare United States v.
 Bolze, --- F. Supp. 3d ----, 2020 WL 2521273, at *7 (E.D. Tenn. May 13, 2020) (quoting
 U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(D)) (“[O]nly the ‘Director of the
 Bureau of Prisons’ can determine that such ‘other reasons’ exist.”), with United States v.
 Young, --- F. Supp. 3d ----, 2020 WL 1047815 (M.D. Tenn. Mar. 4, 2020) (“[F]ederal
 judges are no longer constrained by the BOP Director’s determination of what
 constitutes extraordinary and compelling reasons for a sentence reduction.”).

                                              2
Case 2:17-cr-20668-RHC-DRG ECF No. 374 filed 10/26/20                  PageID.3471      Page 3 of 6




        In all, a defendant seeking compassionate release must present “extraordinary

 and compelling” circumstances, must have § 3553(a)’s sentencing factors that weigh in

 his favor, must not be a threat to others as determined by § 3142(g), and must fit within

 one of the four categories in § 1B1.13 of the Sentencing Guidelines. 18 U.S.C. §

 3582(c)(1)(A); U.S. Sentencing Guidelines Manual § 1B1.13; see also United States v.

 Allen, 819 F. App’x 418, 419 (6th Cir. 2020).

        Defendant is thirty-eight years old and comparatively healthy. He asserts that he

 has hypertension and formerly smoked tobacco. (ECF No. 365, PageID.3057-58.)

 However, his medical records indicate that he does not have a current diagnosis of

 hypertension. (ECF No. 373-5, PageID.3338.) Although he told BOP health

 professionals that he had high blood pressure in the past, (ECF No. 373-6,

 PageID.3425), Defendant apparently stopped taking medication and was made aware

 of the need “to watch his salt intake[,] [e]xercise[,] [and] diet.” (Id., PageID.3409.)

        Defendant does not fall within the “Medical Condition of the Defendant” category

 in § 1B1.13 of the Sentencing Guidelines. Defendant is not currently “suffering from a

 terminal illness.” U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(A)(i). Nor is he

 “suffering from a serious physical or medical condition . . . that substantially diminishes

 [his] ability . . . to provide self-care . . . and from which he . . . is not expected to

 recover.” Id. § 1B1.13 cmt. n.1(A)(ii). There is no indication that Defendant’s condition is

 deteriorating or that he is in a critical state. Even if Defendant has hypertension, it is

 common and treatable. Hypertension affects “[n]early half of adults in the United States

 . . . or 45%.” Facts About Hypertension, Centers for Disease Control and Prevention,

 https://www.cdc.gov/bloodpressure/facts.htm (last visited Oct. 20, 2020). With proper


                                                 3
Case 2:17-cr-20668-RHC-DRG ECF No. 374 filed 10/26/20             PageID.3472      Page 4 of 6




 monitoring, the condition can be successfully treated and controlled. See High Blood

 Pressure (Hypertension), Mayo Clinic, https://www.mayoclinic.org/diseases-

 conditions/high-blood-pressure/diagnosis-treatment/drc-20373417 (last visited Oct. 20,

 2020) (“Changing your lifestyle can go a long way toward controlling high blood

 pressure.”); Prevent and Manage High Blood Pressure, Centers for Disease Control and

 Prevention, https://www.cdc.gov/bloodpressure/prevent_manage.htm (last visited Oct.

 20, 2020) (“Whatever your age, you can take steps each day to keep your blood

 pressure in a healthy range.”). Defendant was made aware that reducing sodium intake,

 maintaining a healthy diet, and exercising can work to reduce the health risks of high

 blood pressure. (ECF No. 373-6, PageID.3409.) His current medical state does not

 satisfy the Sentencing Commission’s policy statement. 18 U.S.C. § 3582(c)(1)(A); U.S.

 Sentencing Guidelines Manual § 1B1.13 cmt. n.1(A)(ii).

        Defendant’s circumstances are also not “extraordinary and compelling.” 18

 U.S.C. § 3582(c)(1)(A). “Extraordinary” is defined as “exceptional to a very marked

 extent.” Extraordinary, Webster’s Third International Dictionary, Unabridged (2020).

 “Compelling” is defined as “tending to convince or convert by or as if by forcefulness of

 evidence.” Compelling, Webster’s Third International Dictionary, Unabridged (2020). A

 court in this district has described the requirements of “extraordinary” in the context of

 compassionate release “as beyond what is usual, customary, regular, or common,” and

 a “‘compelling reason’ as one so great that irreparable harm or injustice would result if

 the relief is not granted.” United States v. Sapp, Case No. 14-20520, 2020 WL 515935,

 at *3 (E.D. Mich. Jan. 31, 2020) (Leitman, J.).




                                              4
Case 2:17-cr-20668-RHC-DRG ECF No. 374 filed 10/26/20           PageID.3473      Page 5 of 6




       Defendant’s medical condition is not unusual, extreme, or untreatable, 18 U.S.C.

 § 3582(c)(1)(A), and the outbreak of COVID-19 does not alter the court’s analysis.

 Defendant’s location of confinement, FCI Cumberland, has zero active cases, although

 seven inmates and six staff have successfully recovered from the disease. COVID-19:

 Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited

 Oct. 20, 2020). FCI Cumberland houses 1,069 prisoners. FCI Cumberland, Federal

 Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited Oct. 20, 2020).

       The BOP has taken countermeasures to mitigate the spread of COVID-19. For

 instance, all newly arriving inmates are tested and placed in quarantine. BOP

 Implementing Modified Operations, Federal Bureau of Prisons,

 https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Oct. 20, 2020).

 Prisoners cannot leave quarantine until they test negative. Id. Symptomatic inmates are

 isolated, tested, and treated. Id.; Federal Bureau of Prisons, U.S. Department of Justice,

 Correcting Myths and Misinformation About BOP and COVID-19 (2020).

       Further, the court does not know the quality of healthcare Defendant would have

 access to if released. He would still be at risk of contracting COVID-19, and he has a

 history of serious drug abuse. (See ECF No. 373, PageID.3306.) At FCI Cumberland,

 Defendant is separated from drugs, and receives regular monitoring and treatment.

 (See ECF No. 373-5, PageID.3331.) Thus, compassionate release is not justified. 18

 U.S.C. § 3582(c)(1)(A). Accordingly,




                                             5
Case 2:17-cr-20668-RHC-DRG ECF No. 374 filed 10/26/20                         PageID.3474         Page 6 of 6




         IT IS ORDERED that Defendant’s “Motion for [C]ompassionate [R]elease” (ECF

 No. 365) is DENIED.

                                                            s/Robert H. Cleland                           /
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
 Dated: October 26, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, October 26, 2020, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                                /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\17-20668.MCCALLUM.MotionforCompassionateRelease.RMK.docx




                                                       6
